Citation Nr: 0808003	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1948 to May 1971, 
including service in the Korean Conflict.  His decorations 
include the Purple Heart Medal and Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
North Little Rock, Arkansas.

In June 2007, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  The Board granted the veteran's motion to advance 
his claim on the Board's docket at that time.

This matter was previously before the Board in July 2007 at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

Resolving all doubt in the veteran's favor, tinnitus is 
manifested as a result of the veteran's period of active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

Although not shown in service, service connection may still 
be granted for certain organic diseases of the nervous system 
when found disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.3 (2007). To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical and personnel records indicate that the 
veteran was exposed to significant acoustic trauma during his 
period of active service.  The service personnel and medical 
records show that he sustained injuries in service following 
a shell explosion.  These records note that the veteran was 
wounded by shell concussion, and reflect that he was awarded 
the Combat Infantry Badge, Purple Heart Medal and the Korean 
Service Medal.  Based upon the above, and given that the 
injury is consistent with the circumstances, conditions and 
hardships of his service, the veteran's report of exposure to 
acoustic trauma in service is credible.

A VA examination report dated in January 2007 reflects that 
the veteran reported that during service in the Korean War, a 
shell exploded near him and resulted in bleeding from both 
ears.  He added that he first noticed tinnitus soon after 
discharge from service, but did not cite a specific cause for 
the ringing.  He described that he served as a machine gunner 
in Korea and as a military policeman for 20 years without the 
use of hearing protection.  He reported that he also worked 
for 22 years following service in civilian law enforcement, 
but that he used hearing protection during this period.  He 
also noted use of chain saws and leaf blowers, but with the 
use of hearing protection.  The examiner concluded that an 
opinion regarding the relationship between service noise 
exposure and tinnitus would be speculative.

In an addendum to the January 2007 VA examination report 
dated in February 2007, the same examiner reviewed the 
veteran's claims file and concluded that the veteran's 
tinnitus was not related to his military service.  She did 
not, however, provide specific reasons for her opinion 
regarding the veteran's currently diagnosed tinnitus.

In an addendum to the February 2007 VA examination report 
dated in September 2007, the same examiner concluded that the 
veteran's tinnitus was not related to his military service 
since there was no complaint of tinnitus found in the service 
medical records. 

During his June 2007 video conference hearing, the veteran 
testified that his tinnitus began after the shell explosion 
during service in the Korean War, and that his symptoms 
continued to worsen over the years.  He also reported that he 
was not exposed to acoustic trauma after service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the veteran's lay testimony describing the onset 
and chronicity of the ringing in his ears after the shell 
explosion during service to be credible and supported by the 
later diagnosis.  Id.

In light of the veteran's decorated combat service, his 
credible account of having tinnitus since being exposed to 
combat-related acoustic trauma, the current diagnosis of 
tinnitus, and resolving doubt in the veteran's favor, the 
Board finds that the tinnitus had its onset as a result of 
the veteran's period of active service.

In reaching these determinations, the Board notes that the 
January 2007 VA examiner diagnosed the veteran as having 
tinnitus, noting his in-service history of trauma and his 
post-service history of tinnitus.  While in the subsequent 
addendums the same VA examiner opined that relating the 
currently diagnosed tinnitus to service would be speculative 
because there was no evidence of a diagnosis of tinnitus in 
service, the Board finds that the examiner's conclusion is 
not probative as it relied primarily on the in-service 
findings and did not address the veteran's lay report of 
having ringing in his ears since service.  See Dalton.  As a 
combat veteran, his lay evidence of in-service incurrence is 
accepted as sufficient proof of service connection, since his 
assertions are consistent with the circumstances, conditions, 
and hardships of such service.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the veteran' 
favor, the Board finds that the veteran has satisfied his 
burden of showing that he suffers from a chronic tinnitus 
disability as a result of an in-service injury during service 
in the Korean War.  See Dalton, 21 Vet. App. at 36-37; 
Libertine, 9 Vet. App. at 523-24.


ORDER

Service connection for tinnitus is granted.  




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


